          Case 3:20-cv-00293-JWD-EWD                 Document 34     05/27/20 Page 1 of 35



                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA

    J.H., by and through his mother and next
    friend, N.H.; I.B., by and through his parents
    and next friends, A.B. and I.B., on behalf of
    themselves and all others similarly situated,

                   Plaintiffs-Petitioners,

           -against-                                      CIVIL ACTION NO. 3:20-cv-00293-JWD-
                                                          EWD
    JOHN BEL EDWARDS, IN HIS OFFICIAL
    CAPACITY AS GOVERNOR OF                               CLASS ACTION
    LOUISIANA; THE LOUISIANA OFFICE
    OF JUVENILE JUSTICE; EDWARD
    DUSTIN BICKHAM, IN HIS OFFICIAL
    CAPACITY AS INTERIM DEPUTY
    SECRETARY OF THE LOUISIANA
    OFFICE OF JUVENILE JUSTICE; JAMES
    WOODS, IN HIS OFFICIAL CAPACITY
    AS THE DIRECTOR OF THE ACADIANA
    CENTER FOR YOUTH; SHANNON
    MATTHEWS, IN HER OFFICIAL
    CAPACITY AS THE DIRECTOR OF THE
    BRIDGE CITY CENTER FOR YOUTH;
    SHAWN HERBERT, IN HER OFFICIAL
    CAPACITY AS THE DIRECTOR OF THE
    SWANSON CENTER FOR YOUTH AT
    MONROE; and RODNEY WARD, IN HIS
    OFFICIAL CAPACITY AS THE DEPUTY
    DIRECTOR OF THE SWANSON CENTER
    FOR YOUTH AT COLUMBIA,

                   Defendants-Respondents.




 THE LOUISIANA OFFICE OF JUVENILE JUSTICE DEFENDANTS’1 RESPONSE TO
       PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER



1
 Filed on behalf of Defendants-Respondents The Louisiana Office of Juvenile Justice (“OJJ”), Edward
Dustin Bickham, James Woods, Shannon Matthews, Shawn Herbert, and Rodney Ward (collectively
“Defendants”).

                                                      1
        Case 3:20-cv-00293-JWD-EWD                    Document 34          05/27/20 Page 2 of 35



        The procedures of The Louisiana Office of Juvenile Justice (“OJJ”) are working effectively

to reduce and eliminate the risk of COVID-19 within OJJ’s secure care facilities. Only 28 of the

individuals in OJJ’s secure care facilities (the “Youth”) have been diagnosed with COVID-19. All

28 Youth have recovered. Currently, there are no confirmed or suspected cases of COVID-19

among the Youth in any of OJJ’s secure care facilities. There is no emergency condition within

OJJ’s secure care facility. Plaintiffs’ Emergency Motion for Temporary Restraining Order Seeking

Immediate Furlough (Doc. No. 7, the “Motion”) – offering little to no proof of Plaintiffs’ claims

beyond unsworn declarations of hearsay and speculation2 – is unfounded and should be denied.

        Plaintiffs’ Motion is due to be dismissed for any one, and certainly all, of the following

reasons:

    •   Plaintiffs are not likely to succeed on the merits of their claims on multiple grounds:

             o Plaintiffs failed to exhaust administrative remedies before filing suit as required by
               the Prison Litigation Reform Act;

             o Plaintiffs’ invocation of the relaxed “objectively unreasonable” liability standard is
               misplaced;

             o Plaintiffs do not (and cannot) demonstrate Defendants acted with deliberate
               indifference in response to the COVID-19 pandemic; and



2
  Hearsay can be considered in a preliminary injunction motion; however, once received, “the question of
how much weight an affidavit will be given is left to the trial court's discretion and the quality of the affidavit
will have a significant effect on this determination.” 11A Wright & Miller, Fed. Practice & Procedure §
2949 (3d ed. 2016). As such, “when the primary evidence introduced is an affidavit made on information
and belief rather than on personal knowledge, it generally is considered insufficient to support a motion for
a preliminary injunction.” Id. The Fifth Circuit and its district courts “have shown appropriate reluctance
to issue such orders where [as here] the moving party substantiates his side of a factual dispute” with only
hearsay or speculation. Marshall Durbin Farms, Inc. v. National Farmers Org., Inc., 446 F.2d 353, 357
(5th Cir. 1971) (reversing trial court’s order granting injunction) (cited in Fed. Practice & Procedure §
2949, supra).

  While Plaintiffs’ evidence at this stage may not be required to demonstrate entitlement to summary
judgment, Plaintiffs must still present a prima facie case based upon standards of substantive law to
demonstrate entitlement to injunctive relief. See Janvey v. Alguire, 647 F.3d 585, 595-96 (5th Cir. 2011).
This, Plaintiffs have failed to do.

                                                        2
         Case 3:20-cv-00293-JWD-EWD                 Document 34        05/27/20 Page 3 of 35



              o Plaintiffs cannot succeed on their claims for alleged deprivation of education and
                rehabilitation services because those claims are not legally or factually cognizable;

     •   Plaintiffs fail to establish a substantial threat of irreparable injury if the injunction is denied;

     •   The certain and immediate harm to Defendants if the injunction is granted outweighs
         Plaintiffs’ speculation of potential injury if the injunction is denied; and

     •   The public interest is served if the Motion is denied.

                                     FACTUAL BACKGROUND

A.       OJJ’s prevention and treatment program has been effective.

         Beginning with the end in mind—OJJ’s rapid, thoughtful, and evolving response to

COVID-19 (described in detail below) is working. OJJ has had a total of only 28 confirmed

COVID-19 cases at its secure care facilities. All 28 of the Youth who tested positive fully

recovered without need for hospitalization and without any symptoms beyond mild fever. There

are currently no Youth within OJJ’s secure care facilities with a confirmed or suspected case of

COVID-19. Affidavit of Denise Dandridge, attached as Exhibit A, at ¶¶ 31, 41–43.

         The first suspected case of COVID-19 within OJJ’s secure care facilities was identified on

March 20, 2020; that Youth tested negative for COVID-19. The first confirmed case within OJJ’s

secure care facilities occurred on March 22, 2020. The timeline of confirmed cases is as follows:

                             March                                               April
 Dat
  e       2     2   2    2   2 2        2     2    3       3                                   1    1    1
                                                               1 2 3 4 5 6 7 8 9
          2     3   4    5   6 7        8     9    0       1                                   0    1    2
 No.      1     1   0    1   1 0        0     0    5       0   5 2 1 0 0 7 0 1 2               0    0    1

Exhibit A-8. No new case of COVID-19 has been identified since April 12, 2020, and no Youth

has complained of COVID-like symptoms since April 12, 2020. Exhibit A, ¶¶ 38, 43.

B.       OJJ employed a timely and adaptive response appropriate for the evolving nature of
         the COVID-19 pandemic.

         OJJ’s response to the COVID-19 global pandemic has been swift, deliberate, and effective,

allowing the agency to continue to fulfill its mission to protect the public by providing safe and
                                                       3
       Case 3:20-cv-00293-JWD-EWD               Document 34       05/27/20 Page 4 of 35



effective individualized services to youth, who will become productive, law-abiding citizens.3

“COVID-19 is a new disease, caused by a novel (or new) coronavirus that has not previously been

seen in humans.”4 Since its emergence in late 2019, the world has grappled with the effects of the

pandemic while science has fought to understand the disease. As the world, this nation, and this

state responded to the pandemic much has been learned, and as a result, the response to the

pandemic—including the methods of treatment and prevention—has been an evolving process.

       OJJ’s understanding and response to COVID-19 has been similar to the experience of the

world at large. In consultation with the Louisiana Office of Public Health, the Louisiana

Department of Education, and private-practice medical professionals and following the United

States Center for Disease Control (“CDC”) Guidelines, OJJ developed an appropriately adaptive

set of procedures and protocols to prevent, control, and eliminate the risk of COVID-19 within its

secure care facilities. See generally Exhibit A; Exhibit B.

       Louisiana’s first presumptive case of COVID-19 was announced on March 9, 2020, but

OJJ’s preparation for potential COVID-19 infections began before then. OJJ began conducting

regular department-wide meetings to address COVID-19 education, preparedness, and facility

needs by no later than March 2, 2020—a full week before the first presumptive case was reported

in Louisiana. Exhibit A, ¶¶ 10–11.

       In preparation for the potential effects of the coronavirus entering OJJ facilities,

“Emergency Plan – COVID-19” was implemented in early March 2020. See Exhibit G. OJJ began

educating the Youth and staff about best practices for the prevention of COVID-19 and how to



3
  OJJ, Message from the Deputy Secretary, available at https://ojj.la.gov/about-ojj/message-from-the-
deputy-secretary/ (last visited May 23, 2020).
4
   CDC, Coronavirus Disease 2019 (COVID-19), Frequently Asked Questions, available at
https://www.cdc.gov/coronavirus/2019-ncov/faq.html#:~:text=In%20COVID%2D19%2C,%2D
respiratory%20tract%20illnesses (last visited May 23, 2020).

                                                 4
        Case 3:20-cv-00293-JWD-EWD               Document 34        05/27/20 Page 5 of 35



identify symptoms of the disease. Exhibits A-1, A-2. OJJ conducted an evaluation of its food and

personal protective equipment to ensure that it had at least two months’ worth of supplies. Exhibit

A, ¶ 14, Exhibit G, pp. 2–3. OJJ developed a staffing plan to create contingency strategies to

maintain adequate staffing levels in the event that OJJ staff were affected by the pandemic. Exhibit

A-2; Exhibit G. The COVID Plan included lists of backup staff with availability calendars and a

contingency plan to account for up to 40% absence of regularly-scheduled staff. See Exhibit A-2.

OJJ also contacted its contract service providers to ensure they had plans in place to provide

uninterrupted services during the potential pandemic. Exhibit A, ¶ 15.

C.      OJJ exceeded CDC Guidelines for testing and monitoring of Youth and staff.

        OJJ implemented a COVID-19 monitoring protocol for the Youth on March 14, 2020. The

initial protocol provided that all Youth who potentially had been exposed to COVID-19 would

receive temperature checks twice daily. Exhibit A, ¶¶ 24, 28; Exhibit A-7. Beginning on March

14, 2020, OJJ began temperature testing all Youth who were quarantined due to exposure or

suspected exposure to COVID-19 twice daily. Id. ¶¶ 24, 28.

        Any Youth with a temperature exceeding 100.4°F or complaints of cough, shortness of

breath, tiredness, nasal congestion, runny nose, sore throat, diarrhea, or body aches/pain is sent to

the infirmary. The Youth is administered a flu test and a strep test. Those tests are processed at the

secure care facility; results are obtained within minutes. If both the flu and strep tests are negative,

the Youth is then tested for COVID-19. Following the COVID-19 test, the Youth is placed in

medical isolation according to the protocol discussed below. Exhibit A, ¶¶ 50–51,59.

        Youth who are not exhibiting symptoms of COVID-19 are not tested for the disease. This

is consistent with CDC Guidelines. See Exhibit A-11, Center for Disease Control, Interim

Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional and



                                                   5
        Case 3:20-cv-00293-JWD-EWD                  Document 34         05/27/20 Page 6 of 35



Detention Facilities (“CDC Guidelines”) at 22 (regarding “Management Strategies for

Incarcerated/Detained Persons without COVID-19 Symptoms”); Exhibit A, ¶ 52.

        Plaintiffs contend in their TRO Motion that OJJ “stopped testing children altogether weeks

ago.” Pls.’ TRO Br. (Doc. 7-1) at 1. This is incorrect. OJJ continues to maintain the same testing

protocol that it implemented throughout the COVID-19 response: Monitor the Youth and test

those who are exhibiting symptoms consistent with COVID-19.5

        For staff and visitors, OJJ limits non-essential visitation and began screening all persons

entering the secure care facilities effective March 12, 2020. The protocols restrict the categories

of individuals allowed to enter the facilities. Only OJJ staff, emergency visitors, and contractors

working on repairs vital to the safety of the facility are allowed to enter. See Exhibit A, ¶ 23;

Exhibit A-6. This is consistent with CDC Guidelines. See Exhibit A-11 at 14 (“Restrict non-

essential vendors, volunteers, and tours from entering the facility.”).

        All staff and essential visitors are also screened prior to admission into the secure care

facilities. The screening process is applied to all persons before entering the facility and includes

a temperature check. Anyone with a fever (or refusing to have their temperature taken) is

prohibited from entering the facility. Exhibit A-6. On March 13, 2020, Wellpath (OJJ’s health

services contractor) deployed a Coronavirus Supplemental Screening form for use with all visitors

at the secure care facilities. See Exhibit A, n. 12. This too is consistent with CDC Guidelines. See

Exhibit A-11 at 13 (“Perform verbal screening (for COVID-19 symptoms and close contact with

cases) and temperature checks for all visitors and volunteers on entry.”).




5
  For this reason, it is also disingenuous for Plaintiffs’ to contend that OJJ’s testing is suggestive of a 97%
infection rate. See Pls.’ TRO Br. (Doc. 7-1) at 1. OJJ’s testing revealed only that 97% of Youth with
symptoms of COVID -19 were positive for COVID-19.

                                                      6
        Case 3:20-cv-00293-JWD-EWD                 Document 34        05/27/20 Page 7 of 35



D.      OJJ recommended confinement modifications for certain qualifying Youth with pre-
        existing conditions.

        The overwhelming majority of people who contract COVID-19 experience no symptoms

of the disease or only mild symptoms.6 This is especially true with younger populations.7 The risk

of experiencing severe symptoms from a COVID-19 infection resides largely with elderly

populations.8 The worldwide experience with COVID-19 suggests that young people who

experience more than mild symptoms of COVID-19 typically have one or more underlying pre-

existing medical conditions.9

        Based on this information, OJJ conducted an individual review of case files to identify any

Youth with underlying pre-existing medical conditions creating a greater risk for a more severe

reaction to COVID-19. Affidavit of Edward Dustin Bickham, attached as Exhibit B, ¶ 19–22. OJJ

maintains a list, known as the Chronic Care List, which includes and identifies all Youth in OJJ’s

secure care facilities who have chronic, pre-existing medical conditions. OJJ reviewed the Chronic

Care List to identify all Youth eligible for status changes using eligibility criteria based upon their

case file and public safety concerns. Id. OJJ also utilized appropriate medical criteria to identify



6
  World Health Organization, Situational Report (Mar. 6, 2020) (noting 80% of those with COVID-19 had
no      symptoms      or      mild    symptoms),      available    at     https://www.who.int/docs/default-
source/coronaviruse/situation-reports/20200306-sitrep-46-covid-19.pdf?sfvrsn=96b04adf_4#:~
:text=For%20COVID%2D19%2C,infections%2C%20requiring%20ventilation (last visited May 26,
2020).
7
  See CDC, Frequently Asked Questions (“While some children and infants have been sick with COVID-
19, adults make up most of the known cases to date.”), available at https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#COVID-19-and-Children (last visited May 23, 2020).
8
  See CDC, Laboratory-Confirmed COVID-19-Associated Hospitalizations (cumulative hospitalization
rates for minors age 5 to 17 years old is 1.7/100,000 and for people age 18 to 29 years old is 17.8/100,000;
hospitalization rate for all ages is 67.9/100,000; for people age 50 to 64 is 105.9/100,000 and for people
age 65 and over is 214.4/100,000), available at https://gis.cdc.gov/grasp/COVIDNet/ COVID19_3.html
(last visited May 24, 2020).
9
   See CDC, Frequently Asked Questions, available at https://www.cdc.gov/coronavirus/2019-
ncov/faq.html#COVID-19-and-Children (last visited May 23, 2020) (among cases for minors where more
severe symptoms were noted, majority of such minors had “chronic lung disease (including asthma), heart
disease, and conditions that weaken the immune system”).

                                                     7
       Case 3:20-cv-00293-JWD-EWD              Document 34       05/27/20 Page 8 of 35



individuals with underlying medical conditions at increased risk of contracting COVID-19.

Several Youth were identified for potential confinement status change, applying both eligibility

and medical criteria. However, some identified Youth were disqualified due to subsequent

disciplinary incidents. Of the remaining eligible Youth, individual circumstances were considered

to recommend status changes. Id.

E.     OJJ suspended contact visitation to reduce the risk of community transfer.

       Beginning on March 16, 2020, OJJ suspended all in-person/contact visitation. Attorney

visitation was to occur by telephone. OJJ made arrangements to increase the number of free phone

calls that the Youth could place in a week, and staff was instructed to encourage the Youth to make

additional phone calls to stay connected with their families. Additionally, OJJ deployed equipment

for video visitation beginning April 16, 2020. See Affidavit of Shawn Herbert, attached as Exhibit

C, ¶¶ 12–15; Exhibit C-1.

       The decision to suspend contact visitation and move to a virtual (i.e., telephonic or video)

visitation is consistent with CDC Guidelines. See Exhibit A-11 at 13 (“Promote non-contact visits:

Encourage incarcerated/detained persons to limit contact visits in the interest of their own health

and the health of their visitors[;] Consider reducing or temporarily eliminating the cost of phone

calls for incarcerated/detained persons[; and] Consider increasing incarcerated/detained persons’

telephone privileges to promote mental health and reduce exposure from direct contact with

community visitors.” “Consider suspending or modifying visitation programs, if legally

permissible. For example, provide access to virtual visitation options where available.”).

F.     OJJ suspended the furlough program to reduce the risk of community transfer.

       As part of its programming, OJJ coordinates with the Juvenile Courts to maintain a

furlough program. The program is implemented through a robust set of protocols. Under the



                                                8
       Case 3:20-cv-00293-JWD-EWD               Document 34       05/27/20 Page 9 of 35



furlough program, Youth who meet certain predetermined criteria are deemed eligible for furlough

recommendation. A furlough will not be recommended unless the Youth can be released to an

adequate home environment. Accordingly, before a furlough can be recommended, parole and

probation officers are required to conduct a “home study” with the Youth’s family to assess the

home conditions for the Youth while on furlough; the “home study” includes an in-person visit by

the parole and probation officer and an in-person interview with the family. Exhibit C, ¶ 16; Exhibit

C-2.

       When a Youth meets the eligibility requirements and the results of the home study indicate

that the furlough can be successfully implemented, OJJ submits a recommendation to the Juvenile

Court in which the Youth was adjudicated delinquent. The district attorney and the court have the

opportunity to review and object to the recommendation. If the district attorney objects to the

furlough recommendation, the furlough is not granted, and a contradictory hearing is conducted

regarding the recommendation. It is then within the Juvenile Court’s discretion to approve or reject

the recommendation. If the court objects to the furlough recommendation, the furlough is not

granted, and no hearing is conducted. OJJ does not have the statutory authority to release any

Youth on furlough without first giving the district attorney and the court notice of the

recommendation and receiving a response of “objection” or “no objection” from the district

attorney and court. Id. When granted, furloughs typically range in length from 8 hours to 14 days.

Exhibit C, ¶ 17.

       Beginning March 16, 2020, all off-site programming was suspended, and furloughs were

postponed. Exhibit C-1. This measure was taken in order to minimize the amount of contact the

Youth and staff had with members of the community who may be carriers of COVID-19, which

could then be introduced and spread throughout the facilities. Exhibit A, ¶¶ 23, Exhibit C-1.



                                                 9
       Case 3:20-cv-00293-JWD-EWD                  Document 34        05/27/20 Page 10 of 35



        The suspension of the furlough program is consistent with CDC Guidelines. See Exhibit

A-11 at 14 (“Suspend all transfers of incarcerated/detained persons to and from other jurisdictions

and facilities (including work release where relevant), unless necessary for medical evaluation,

medical isolation/quarantine, care, extenuating security concerns, or to prevent overcrowding.”).10

G.      OJJ implemented quarantine and medical isolation plans to promote social distancing
        and avoid cross-contamination within its secure care facilities.

        On March 22, 2020, Governor John Bell Edwards issued the initial statewide stay at home

order. Proclamation No. JBE-2020-33 (March 22, 2020).11 The following day, the OJJ

implemented a multifaceted quarantine and medical isolation program at each of its facilities.

Exhibit A, ¶ 46; Exhibit A-5.

        First, all quarantined Youth are to remain in the dorms at all times. All educational,

counseling, and other rehabilitative services are to be provided to the Youths in their dorms.

Additionally, meals and medications are provided to the Youths in the dorms. Exhibit A, ¶ 28. The

plan calls for the Youths to be allowed outdoor recreational time, but is organized in such a fashion

so that there is no comingling of dorms. Exhibit A, ¶ 53. Essentially, the Youths are to do what the

rest of the State’s citizens are instructed to do—stay inside their residences and maintain social

distancing when outdoors.

        Second, each facility designated separate quarantine zones for any Youth who has left

campus and returned but who is not exhibiting any symptoms of COVID-19. See Exhibit A-10.




10
   Youth also have the right to petition the Juvenile Courts for modification of their sentence. OJJ is aware
of 24 Youth who have filed motions for modification with the courts. Of those, four motions were granted,
seven motions were denied, and the remaining 13 are pending. Notably, named Plaintiff I.B. was one of the
Youths who moved to have his sentence modified. The Juvenile Court denied the motion; I.B. appealed the
denial to the Court of Appeals for the Fourth Circuit. The Court of Appeals affirmed the Juvenile Court’s
denial. See Exhibit B, ¶ 30.
11
   Available at https://gov.louisiana.gov/assets/Proclamations/2020/modified/33-JBE-2020-Public-Health-
Emergency-COVID.pdf.

                                                     10
      Case 3:20-cv-00293-JWD-EWD               Document 34      05/27/20 Page 11 of 35



Any Youth who fits in this category is quarantined at a location separate from the dorms for 14

days. See Exhibit A-5; Exhibit A-10. If the Youth does not develop COVID-like symptoms during

that time period, he is then returned to his dorm. Id. This is consistent with CDC Guidelines. See

Exhibit A-11 at 14 (“If possible, consider quarantining all new intakes for 14 days before they

enter the facility’s general population….”).

       Third, each facility has separate locations designated for various categories of medical

isolation. If a Youth exhibits COVID-like symptoms, he is removed from his dorm and sent to the

infirmary for testing described above. After testing, the Youth is placed in one of two different

medical isolation rooms: (1) exhibiting symptoms and awaiting COVID-19 test results; or (2)

tested positive for COVID-19. If a Youth exhibits symptoms of COVID-19 but tested negative for

the disease, he remains in medical isolation until he is symptom-free for seven days. Exhibit A-5;

Exhibit A-10.

       The OJJ protocols for discharge following a positive COVID-19 test evolved over time

based on evolving guidelines from federal and state authorities. The CDC Guidelines suggested

that a patient was deemed to have recovered, and could thus be discharged from isolation and

returned to general population, after he was fever-free for 72 hours without the use of fever-

reducing medications, exhibited no other symptoms, and was at least seven days past the onset of

symptoms or the positive test. An individual who tested positive without symptoms was deemed

recovered after seven days following a positive test, as long as the individual failed to develop

further symptoms. Exhibit A, ¶¶ 32–36; Exhibit A-11 at p. 17.

       Out of an abundance of caution, OJJ has taken steps that exceeded CDC Guidelines. All

COVID-19 positive Youth in OJJ secure facilities are placed in medical isolation for 14 days after




                                                11
       Case 3:20-cv-00293-JWD-EWD               Document 34       05/27/20 Page 12 of 35



the onset of symptoms and are not discharged from isolation until they are symptom- and fever-

free for over 72 hours. See Exhibit A-8; Exhibit A-12.

       On April 23, 2020, OJJ received guidance from the Louisiana Department of Health

regarding retesting of COVID-19-positive Youth throughout isolation. According to this guidance,

Youth are to be tested seven days after the onset of symptoms if they are symptom- and fever-free.

If this test is positive, the test is to be performed again three days later. Upon receiving a negative

test result, another test is to be performed 24 hours later. When a Youth receives a second negative

test, he may be discharged from isolation and returned to general population. Exhibit A, ¶ 33;

Exhibit A-12. OJJ followed the Department of Health’s guidance and immediately implemented

the recommended discharge procedure. Exhibit A, ¶ 36; Exhibit A-13.

       Staff providing security for medically isolated Youth are provided full PPE, including

gowns or coveralls, gloves, and eyewear. See Exhibit A, ¶ 61; Exhibit C, ¶ 42 (also stating PPE

has been made available to all staff and Youth throughout OJJ’s pandemic response). These staff

members continue to be screened upon arrival for each shift and are encouraged to practice good

hand hygiene, cough etiquette, and cleaning practices. Exhibit A, ¶ 61; Exhibit A-5. This is also

consistent with CDC Guidelines. See Exhibit A-11 at 12, 16.

H.     OJJ adapted its educational and rehabilitation services to comply with social
       distancing guidelines.

       As part of its rehabilitative and educational programming, OJJ’s secure care facilities

provide in-person schooling for the Youth. Exhibit D, ¶ 7. On March 13, 2020, Governor Edwards

issued a proclamation closing all Louisiana public schools until April 13, 2020; that proclamation

was then extended through the end of the academic school year. Exhibit D, ¶ 6. However, the OJJ

school continued in-person education through March 27, 2020—two weeks longer than their

counterparts in the Louisiana public school system. Exhibit D, ¶ 8.


                                                  12
      Case 3:20-cv-00293-JWD-EWD              Document 34       05/27/20 Page 13 of 35



       Beginning on March 30, 2020, OJJ implemented a distance learning plan for continued

learning through the pandemic. The distance learning plan was developed pursuant to the

guidelines issued by the Louisiana Department of Education. The distance learning plan was

updated weekly or biweekly to address concerns and improve implementation. Exhibit D, ¶¶ 9–

13; Exhibit D-1; Exhibit D-2.

       Throughout the COVID-19 pandemic, all mental health services continued. Some services

were adapted to meet social distancing guidelines; specifically, group counseling sessions were

limited to three Youth participants. All Youth scheduled to participate in group counseling still

received group counseling; the groups were simply limited in size. Also, to the extent possible,

mental health and counseling services were provided in the dorms, as opposed to non-dorm

settings. Exhibit A, ¶¶ 64-66.

I.     OJJ does not currently permit chemical spray in its secure care facilities.

       As part of OJJ’s planning in response to the COVID-19 pandemic, to address the potential

need for substitute staffing, OJJ identified certain probation and parole officers as additional

individuals who may be called upon to maintain appropriate staffing levels in the secure care

facilities. Exhibit B-3. Probation and parole officers are trained and qualified in the use of

chemical/pepper spray. Id.

       On March 17, 2020, the then-Deputy Secretary James Bueche, Ph.D., issued a memo

authorizing probation and parole officers covering posts within the secure care facilities to carry

chemical/pepper spray. See Exhibit B, ¶ 36; Exhibit B-3. However, on April 27, 2020, the Interim

Deputy Secretary, E. Dustin Bickham, J.D., rescinded the March 17th memo; this rescindment

prohibited the carrying of chemical/pepper spray within OJJ’s secure care facilities. See Exhibit

B, ¶ 37; Exhibit B-4. (“Effective today, Probation and Parole staff will not be permitted to bring

in chemical spray to any OJJ secure facilities while covering posts.”).
                                                13
       Case 3:20-cv-00293-JWD-EWD               Document 34        05/27/20 Page 14 of 35



                                     LAW AND ARGUMENT

        Injunctive relief is “an extraordinary remedy” and requires the movant to “unequivocally

show the need for its issuance.” Sacal-Micha v. Longoria, --- F. Supp. 3d ----, 2020 WL 1518861,

at *2 (E.D. La. March 27, 2020) (citing Valley v. Rapides Parish Sch. Bd., 118 F.3d 1047, 1050

(5th Cir. 1997)). To demonstrate entitlement to injunctive relief in the form of a temporary

restraining order, Plaintiffs must establish: “(1) a substantial likelihood of prevailing on the merits;

(2) a substantial threat of irreparable injury if the injunction is not granted; (3) that the threatened

injury outweighs any harm that will result to the non-movant if the injunction is granted; and (4)

that the injunction will not disserve the public interest.” Gumns v. Edwards, No. 20-231-SDD-

RLB, 2020 WL 2510248, at *3 (M.D. La. May 15, 2020) (citations omitted). The first two factors

are most critical. Barber v. Bryant, 833 F.3d 510, 511 (5th Cir. 2016). Failure to establish any

element warrants denial of the motion. Sacal-Micha, 2020 WL 1518861, at *2 (citing Guy

Carpenter & Co. v. Provenzale, 334 F.3d 459, 464 (5th Cir. 2003)).

        In the context of injunctions against incarceration facilities, based on the Prison Litigation

Reform Act, “preliminary injunctive relief must be narrowly drawn, extend no further than

necessary to correct the violation of the federal right, and be the least intrusive means necessary to

correct the harm.” Id. (citations omitted). Public policy, and the Supreme Court, counsels federal

courts to “eschew toward minimum intrusion into the affairs of state prison administration.” Id.

(citing, inter alia, Mecham v. Fano, 427 U.S. 215, 228-229 (1976) (warning against judicial

decisions regarding “the day-to-day functioning of state prisons and involve[ing] the judiciary in

issues and discretionary decisions that are not the business of federal judges”)). Stated differently,

“[w]hen weighing any form of injunctive relief, federal courts must be mindful not to jump at the




                                                  14
       Case 3:20-cv-00293-JWD-EWD                  Document 34        05/27/20 Page 15 of 35



chance to take prison administration into their own hands and out of the hands of the people

entrusted with such tasks by the state.” Id. (citations omitted).

        Plaintiffs fail to carry their burden to establish any of the four required elements.

I.      Plaintiffs do not have a substantial likelihood of prevailing on the merits.12

        Generally, Plaintiffs’ Complaint (Doc. 1) asserts claims pursuant to 42 U.S.C. § 1983 for

“unlawful conditions of confinement and deprivation of due process.” See Compl. (Doc. 1) at

¶¶ 104-121. More specifically, Plaintiffs contend that Defendants have failed to take reasonable

measures to abate the “substantial risk of serious harm (including death)” presented by “the

policies, actions, and inactions of [Defendants] in response to the COVID-19 pandemic.” Id. at ¶

106. This, Plaintiffs allege, amounts to deprivation of Plaintiffs’ rights under the Fourteenth

Amendment to “reasonably safe living conditions [and] rehabilitative treatment.” Id. at ¶ 108.

Further, Plaintiffs allege, it violates Plaintiffs’ “right to be free from cruel and unusual

punishment” under the Eighth Amendment. Id. at ¶ 116.

        Plaintiffs have not established a substantial likelihood of prevailing on the merits for at

least four reasons:

        •   Plaintiffs failed to exhaust administrative remedies before filing suit as required by the
            PLRA;

        •   Plaintiffs incorrectly rely on the relaxed “objectively unreasonable” standard of
            liability, but that standard does not apply to Plaintiffs’ claims;

        •   Plaintiffs do not—and cannot—demonstrate Defendants were deliberately indifferent,
            as required by Section 1983; and

        •   Plaintiffs’ claims regarding a deprivation of educational and rehabilitation services is
            neither legally cognizable, nor factually supported.


12
  The individual Defendants reserve all rights to assert the qualified immunity defense to which they are
entitled. See Brown v. Bolin, 500 Fed App’x 309, 312 (5th Cir. 2012) (citing Brown v. Callahan, 623 F.3d
249 (5th Cir. 2010)). While not fully briefed herein, this is yet another ground that demonstrates Plaintiffs
are not substantially likely to succeed on the merits as to those individual Defendants.

                                                     15
       Case 3:20-cv-00293-JWD-EWD                  Document 34        05/27/20 Page 16 of 35



Because Plaintiffs fail to establish the first element required to obtain a temporary restraining

order, their Motion should be denied.

        A.      Plaintiffs failed to exhaust their available administrative remedies before filing
                this action.

        The federal Prison Litigation Reform Act (“PLRA”) provides that “no action shall be

brought under [§ 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a).13,14 Exhaustion is only complete when a plaintiff pursues all “available”

administrative remedies, and when (1) the plaintiff has received a final administrative decision at

the last step of the applicable procedure; or (2) the time limits for the prison's response at the last

step of every available administrative remedy has expired, such that “there is no next step (save

filing a lawsuit) to which the prisoner can advance.” See Gates v. Cook, 376 F.3d 323, 332 (5th

Cir. 2004); Wilson v. Epps, 776 F.3d 296, 301 (5th Cir. 2015). The PLRA also requires “proper”

exhaustion; that is, the plaintiff must comply with “an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S.81, 90 (2006).

        The PLRA establishes a mandatory exhaustion regime, forecloses judicial discretion, and

prevents a court from excusing a failure to exhaust, even to take “special circumstances” into

account. Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016) (“the PLRA’s text suggests no limits on


13
   Because Plaintiffs are alleging violations of federal law in a federal district court, their complaint is
subject to the procedural requirements of the PLRA. Ferrington v. Louisiana Dep't of Corr., 315 F.3d 529,
532 (5th Cir. 2002).
14
   For purposes of the PLRA exhaustion requirement, “prisoner” is broadly defined and includes “any
person … detained in any facility who is accused of . . . or adjudicated delinquent for, violations of
criminal law or the terms and conditions of parole, probation, pretrial release, or diversionary program.” 42
U.S.C. § 1997e(h) (emphasis added); see also Molina v. New York, 697 F. Supp. 2d 276, 282 (N.D.N.Y.
2010) (“[t]his exhaustion requirement applies equally to juveniles confined in correctional facilities.”)
(citing 42 U.S.C. § 1997e(h)).

                                                     16
       Case 3:20-cv-00293-JWD-EWD              Document 34        05/27/20 Page 17 of 35



an inmate’s obligation to exhaust.”); see also Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“we

will not read futility or other exceptions into statutory exhaustion requirements where Congress

has provided otherwise.”). Moreover, “a prisoner must now exhaust administrative remedies even

where the relief sought . . . cannot be granted by the administrative process.” Woodford, 548 U.S.

at 85. The only limit to § 1997e(a)’s mandate is that administrative remedies must be “available.”

See Ross, 136 S. Ct. at 1859-62.

               1.      OJJ maintains a detailed administrative remedy procedure.

       OJJ maintains an Administrative Remedy Procedure (“ARP”) to efficiently process

internal grievances, such as those addressed in Plaintiffs’ complaint, based on its expertise in

managing Youth detention facilities. See Affidavit of Revettea Woods, attached as Exhibit E, ¶ 3;

see also Exhibit E-1. Under the ARP, a Youth must fully exhaust a two-step grievance process

before seeking judicial review. See Exhibit E-1 at 1-14. A Youth first initiates the process by filing

an ARP form, deemed filed upon “receipt” by an ARP Coordinator. Id. at 4. The ARP Coordinator

screens the form and sends it to a facility director, who must respond within 30 days. Id. at 7-8. If

the Youth is dissatisfied with the director’s response, he has 15 days to seek review from the

Deputy Secretary of Youth Services. Id. at 8-9. The Deputy Secretary must render a final decision

within 21 days of receiving the request for review, and the entire process must be completed within

51 days of the original filing of the Youth’s grievance form. Id. If the Youth is dissatisfied with

the response, he may then seek judicial review. Id. at 9.

       If the Youth’s ARP form expresses a belief that he is at immediate risk of harm and that

any delay in responding to the grievance would subject him to immediate personal injury or other

serious irreparable harm, the ARP coordinator must “immediately forward the ARP” to the

regional director, who must “provide an initial response within 48 hours and issue a final decision



                                                 17
       Case 3:20-cv-00293-JWD-EWD               Document 34      05/27/20 Page 18 of 35



within five[] calendar days.” Id. at 9. The emergency grievance procedure does not render the

standard two-step process unavailable to the Youth, nor does it prevent the Youth from seeking

requested relief from the facility in Step 1, or review from the Deputy Secretary in Step 2. See

generally id.; Exhibit E, ¶ 13.

               2.      Neither of the named Plaintiffs exhausted the available ARP.

       Plaintiff J.H. filed no grievances in connection with the COVID-19 pandemic or OJJ’s

COVID-19 response. See Exhibit E, ¶ 7.

       Plaintiff I.B. filed five pro se standard ARPs on May 6, 2020; none of these ARPs have

been fully prosecuted through Step 2. See Exhibit E, ¶ 8; see also Exhibit E-3 at 1-5. Additionally,

a grievance form dated May 8, 2020 – captioned an “Emergency ARP” – was submitted via email

(not filed under ARP procedures, as explained infra) by Plaintiffs’ counsel Nishi Kumar on I.B.’s

behalf.15 See Exhibit E, ¶ 9, see also Exhibit E-4 at 1-2. The Emergency ARP stated on its face

that counsel represented I.B.’s parents, not I.B. See Exhibit E-4 at 2.

       This lawsuit was filed on May 14, 2020. See Doc. No. 1.

       I.B.’s five pro se standard ARPs have not received a final decision at Step 2, and the period

for the OJJ to respond to these ARPs had not expired when Plaintiffs filed suit. See Exhibit E, ¶ 8;

see also Exhibit E-3. Thus, none of Plaintiff I.B.’s COVID-19-related standard ARP forms were

fully exhausted before Plaintiffs filed this action.

       The only question for this Court, then, is whether I.B.’s Emergency ARP effectively

exhausted all available administrative remedies for the class. For the reasons discussed below, it

did not.




15
  While the emergency ARP is dated May 8, 2020, the emergency ARP was not filed on May 8, 2020, as
discussed infra.

                                                  18
       Case 3:20-cv-00293-JWD-EWD                 Document 34        05/27/20 Page 19 of 35



        First, under the express ARP policies and procedures, a grievance form is not filed until it

is received by an ARP coordinator. See Exhibit E, ¶ 3; see also Exhibit E-1 at 4. Here, I.B.’s

Emergency ARP was not properly filed by May 14, 2020 – the date Plaintiffs filed this action.

Instead, counsel16 emailed the form to facility interim director Shawn Herbert on May 8, 2020;

counsel did not – and I.B. did not – submit the Emergency ARP to an ARP coordinator as expressly

required by the ARP policy. See Exhibit E, ¶¶ 9-12; see also Exhibit E-4.17 Therefore, I.B.’s

Emergency ARP was never properly filed, and I.B. did not exhaust the Emergency ARP prior to

the filing of this lawsuit. See Exhibit E, ¶ 12. See also Flores v. Lappin, 580 Fed. App’x 248, 249

(5th Cir. 2014) (discussing the court’s “strict approach” to the PLRA exhaustion requirement:

“mere substantial compliance with administrative remedy procedures does not satisfy exhaustion”;

instead, one “must complete the administrative review process in accordance with the applicable

procedural rules—rules that are defined not by the PLRA, but by the prison grievance process

itself”) (internal citations, quotations omitted).

        Second, even if I.B. had properly filed his Emergency ARP form on May 8, 2020, he still

failed to exhaust because OJJ’s two-step grievance process remained available to I.B.

notwithstanding his emergency grievance. See Exhibit E, ¶ 13. The PLRA is clear that a Youth

must exhaust all “available” remedies prior to filing a claim under federal law. 42 U.S.C.

§ 1997e(a); Booth v. Churner, 532 U.S. 731, 741 (2001). As the Supreme Court has emphasized,

“it is the prison’s requirements, and not the PLRA, that define the boundaries of proper

exhaustion.” Jones v. Bock, 549 U.S. 199, 211 (2007); see also Woodford, 548 U.S. at 90




16
  Again, as explained above, counsel expressly represented I.B.’s parents, not I.B. See Exhibit E-3 at 2.
17
  At that time, OJJ had no record that counsel was authorized to represent I.B. Id. Counsel’s email did not
include any independent documentation to verify such legal representation. Id.

                                                     19
       Case 3:20-cv-00293-JWD-EWD             Document 34       05/27/20 Page 20 of 35



(explaining that administrative exhaustion “means using all steps that the agency holds out, and

doing so properly so that the agency addresses the issues on the merits.”).

        OJJ’s ARP does not except Youths from addressing grievances through the standard two-

step process if they do not receive emergency relief where requested. See generally Exhibit E-1;

see Exhibit E, ¶ 13. In other words, the ARP includes no provision for complete curtailment of the

two-step grievance process, even where a Youth is denied emergency relief. Id. In fact, the ARP

specifically states that a Youth may seek judicial review after the conclusion of Step 2 of its

standard process but contains no such language in the emergency grievance provision. See Exhibit

E-1 at 7-9. Thus, the ordinary grievance process remains “available” within the meaning of the

PLRA even after an inmate has sought administrative relief under an emergency grievance. See,

i.e., Brown v. Eardley, 184 F. App’x 689, 691-92 (10th Cir. 2006) (holding administrative

remedies were still available to inmate through standard grievance process even though warden

did not respond to emergency grievances within the three days required under applicable

regulations); Brazell v. Ruh, 2015 WL 2452410, at *3-4 (E.D. Ark. May 21, 2015) (same).

        Here, a finding that I.B. fully exhausted available remedies would create a pervasive

incentive for Youths to file frivolous “emergency” ARPs and then immediately file suit at the end

of the five-day window, thereby circumventing OJJ’s grievance procedure. See Smith v.

Asselmeier, 2018 WL 3533346, at *3 (S.D. Ill. July 23, 2018), aff'd, 762 F. App’x 342 (7th Cir.

2019) (“If a prisoner could exhaust his administrative remedies by filing an emergency grievance

instead of going through the standard protocols, then the entire regulatory structure would

collapse.”). It is clear from the express language of PLRA and applicable case law that Congress

did not intend this result.




                                                20
      Case 3:20-cv-00293-JWD-EWD              Document 34      05/27/20 Page 21 of 35



       Accordingly, neither I.B. nor any other named Plaintiff has fully exhausted available

administrative remedies. Nothing in the PLRA allows for a plaintiff to bypass the exhaustion

requirement. The Supreme Court has consistently been clear that the PLRA’s statutory exhaustion

requirement does not make exceptions for “special circumstances,” including COVID-19. Ross,

136 S. Ct. at 1856–57. For this reason alone, this Court should deny Plaintiffs’ Motion.

       B.      The Kingsley “objectively unreasonable standard” does not apply.

       Plaintiffs argue Defendants are liable under the Fourteenth Amendment because

Defendants’ COVID-19 response has been “objectively unreasonable,” a more relaxed standard

adopted by the Supreme Court in Kingsley for excessive force cases involving pre-trial

detainees. See Pls.’ TRO Br. (Doc. 7-1) at 19 & n.128 (citing Kingsley v. Hendrickson, 576 U.S.

389 (2015)). Plaintiffs admit that the more stringent deliberate indifference standard has been

applied by the Fifth Circuit in Eighth and Fourteenth Amendment cases, like Hare v. City of

Corinth, Miss., 74 F.3d 633, 645 (5th Cir. 1996). Id. at 19, n.128. But, because Hare precedes

Kingsley, Plaintiffs assert the more relaxed “objectively unreasonable” standard should apply. Id.

       Plaintiffs are incorrect—the Fifth Circuit has expressly rejected the Kingsley objectively

unreasonable standard for cases not involving excessive force against pre-trial detainees.

See Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415, 419–20 (5th Cir. 2017) (rejecting

one dissenting judge’s invitation to extend Kingsley). This Court has repeatedly recognized this

holding. See Guillory v. Louisiana Dep't of Health & Hosps., No. CV 16-787-JWD-RLB, 2018

WL 1404277, at *8 (M.D. La. Mar. 20, 2018) (“deliberate indifference standard remains a




                                               21
       Case 3:20-cv-00293-JWD-EWD                  Document 34          05/27/20 Page 22 of 35



subjective one as set out in Hare despite the intervening case of Kingsley”).18,19 Alderson and its

progeny make clear that the deliberate indifference standard applies here.

        C.       Plaintiffs do not—and cannot—demonstrate deliberate indifference.

        Liability under Section 1983, whether based on the Eighth or Fourteenth Amendment,

requires that prison officials act with deliberate indifference to a substantial risk of serious harm.

See generally Gumns, 2020 WL 2510248 (analyzing Section 1983 claims under Eighth and

Fourteenth Amendments).20 Deliberate indifference is “an extremely high standard to meet.”

Valentine v. Collier, 956 F.3d 797, 801 (5th Cir. 2020) (citation omitted). Proof of negligence, or

even gross negligence, is not enough. Hare, 74 F.3d at 645 (deliberate indifference must be a “step

up” from “mere or even gross negligence,” or otherwise the standard is rendered “meaningless”).

Relevant to Plaintiffs’ claims related to COVID-19, “the incidence of diseases or infections,

standing alone, do not imply unconstitutional confinement conditions, since any densely populated




18
   See Robertson v. Gautreaux, No. CV 16-341-JJB-RLB, 2017 WL 690542, at *4 (M.D. La. Feb. 21,
2017), aff'd in part, 731 F. App’x 337 (5th Cir. 2018) (“Recently the Fifth Circuit reaffirmed
the Hare holding in light of Kingsley. Accordingly, this Court applies a deliberate indifference standard to
Plaintiff's claims.”); see also Joyner v. Grenada Cty., Miss., --- F. Supp.3d ----, 2020 WL 2298553, at *3
(N.D. Miss. May 7, 2020) (failure to protect case discussing Alderson to explain Fifth Circuit has
considered and expressly rejected Kingsley beyond excessive force cases).
19
   Admittedly, Defendants are somewhat uncertain of Plaintiffs’ precise argument as to the standard of
liability. The Hare decision differentiated between constitutional challenges regarding “conditions of
confinement” versus “episodic acts or omissions.” Hare, 74 F.3d at 644-45. To the extent Plaintiffs are
attempting to make a “conditions of confinement” allegations, the liability test for such claims is whether
“a particular condition or restriction of pretrial detention is reasonably related to a legitimate governmental
objective.” Id. at 651 (J. Dennis, concurring). If it is rationally related, then it is not unconstitutional
“punishment.” Id. (but applying the deliberate indifference standard to episodic acts at id. at 636). See also
Guillory v. La. Dep’t of Health & Hosp., No. 16-787, 2018 WL 1404277, at *7-8 (M.D. La. March 20,
2018) (discussing Hare and distinguishing the liability standards). Here, all of Defendants’ response
measures to COVID-19 are clearly rationally related to the legitimate government goal of protecting the
health and safety of the Youths. Thus, even if Plaintiffs are making a “conditions of confinement case” and
the rational relationship test applies, which Plaintiffs have not (clearly) argued, Plaintiffs still fail to
demonstrate any likelihood that Defendants are liable.
20
   See also generally, i.e., Jones v. Tex. Dep’t of Crim. Justice, 880 F.3d 756 (5th Cir. 2018) (discussing
deliberate indifference in Eighth Amendment claim); Estate of Pollard v. Hood County, Tex., 579 Fed.
App’x 260 (5th Cir. 2014) (discussing deliberate indifference in Fourteenth Amendment claim).

                                                      22
       Case 3:20-cv-00293-JWD-EWD               Document 34       05/27/20 Page 23 of 35



residence may be subject to outbreaks.” Valentine, 956 F.3d at 801 (citation omitted). Instead,

deliberate indifference requires deprivation of “basic human needs.” Id.

       Courts apply a two-part analysis to determine whether a defendant has acted with deliberate

indifference under Section 1983. Id. (citation omitted). First, the plaintiff must establish an

“objectively intolerable risk of harm.” Id. Second, the plaintiff must establish the defendant acted

with subjective indifference; that is, the defendant: “(1) was aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists; (2) subjectively dr[e]w the

inference that the risk existed; and (3) disregarded the risk.” Id. (citations and quotations omitted).

       Plaintiffs’ TRO Motion fails to establish either the objective or the subjective prong of the

deliberate indifference standard.

               1.      OJJ’s COVID-19 response does not create an “objectively intolerable
                       risk of harm.”

       First, Plaintiffs fail to establish an “objectively intolerable risk of harm.” Id. As explained

in Valentine, it is undisputed that COVID-19, as with all infectious diseases, poses a risk of serious

or even fatal harm to individuals housed in a detention facility. Id. For purposes of the objective

prong of the deliberate indifference test, though, the question is not whether COVID-19 presents

an objectively intolerable risk of harm. Id. Instead, the “legal question is whether the Eighth

Amendment requires [Defendants] to do more to mitigate the risk of harm” beyond the many

protective measures Defendants have already taken. Id.

       In Valentine, prison inmates brought a class action challenging the sufficiency of

preventive measures to prevent spread of COVID-19 in the prison facility. See generally Valentine,

956 F.3d 797. After reviewing the various efforts the facility had undertaken in compliance with

CDC Guidelines, the district court nevertheless granted an injunction that required prison officials

to implement more vigorous prevention efforts than those required by the CDC. Id. at 802. On


                                                  23
       Case 3:20-cv-00293-JWD-EWD               Document 34       05/27/20 Page 24 of 35



appeal, the Fifth Circuit disagreed, finding there is “no precedent holding that the CDC’s

recommendations are insufficient to satisfy the Eighth Amendment.” Id. The Valentine court

therefore held that Plaintiffs failed to identify an objectively intolerable risk of harm. Id. at 802-

03. The same result is warranted here.

       As stated above, Defendants have exceeded CDC Guidelines in an organized,

comprehensive, and effective emergency response to COVID-19. See Sections A-H, supra.

Defendants implemented an early response plan (see Section B), appropriately tested and

monitored Youth with symptoms (see Section C), thoroughly screened visitors (see Section C),

recommended confinement modifications for qualifying Youth with pre-existing conditions (see

Section D), suspended contact visits and furlough programs to reduce community transfer (see

Sections E, F), coordinated with the Louisiana Department of Health for testing efforts (see Section

G), and provided all services to Youth even while instituting its quarantine and medical isolation

program (see Section H). Defendants’ response has been objectively effective. See Section A.

       As in Valentine, Plaintiffs fail to establish that Defendants’ response to the COVID-19

pandemic created an “objectively intolerable risk of harm.”

               2.      OJJ’s rapid, well-reasoned, and evolving COVID-19 response
                       demonstrates Defendants did not act with subjective deliberate
                       indifference.

       Second, even if Plaintiffs could establish an objectively intolerable risk of harm (and they

cannot), Plaintiffs fail to establish Defendants acted with subjective deliberate indifference to that

risk, as required for Section 1983 liability.

       In Valentine, the Fifth Circuit clarified that – to establish liability – defendants must have

“general awareness of the dangers posed by COVID-19” and must “subjectively believe the

measures they are taking are inadequate.” Valentine, 956 F.3d at 802. The Fifth Circuit found



                                                 24
       Case 3:20-cv-00293-JWD-EWD              Document 34       05/27/20 Page 25 of 35



plaintiffs failed to meet this subjective prong where “the evidence shows that [the defendant

facility] has taken and continues to take measures—informed by guidance from the CDC and

medical professionals—to abate and control the spread of the virus.” Id. Though a court may

disagree with those measures, “mere disagreement with [the defendant facility’s] medical

decisions does not establish deliberate indifference.” Id. at 803.

       Here, Defendants have taken all of the measures discussed in Sections A through H, supra,

exceeding CDC Guidelines. Plaintiffs present no evidence that Defendants acted with “knowing

disregard for a serious risk of harm substantially certain to occur.” Gumns, 2020 WL 2510248, at

*7. Frankly, when the OJJ’s comprehensive COVID-19 response plan and the efforts undertaken

to implement the plan (as cataloged herein) are compared against the applicable legal standard of

“deliberate indifference,” it renders the whole Complaint, and the present request for TRO, absurd.

Simply put, the OJJ has exhibited a cautious, adaptive, and comprehensive approach to protect the

Youth within its care from this pandemic, as established by the attachments to this Response. There

is no credible evidence to the contrary.

       Because Plaintiffs cannot meet their burden under the objective or subjective prong of the

deliberate indifference test, they cannot establish a substantial likelihood of success on the merits

of their Section 1983 claim.

       D.      Plaintiffs’ claim regarding a deprivation of educational and rehabilitative
               services is neither legally cognizable nor factually supported.

       Plaintiffs have also failed to show a substantial likelihood of success on the merits of their

substantive due process claim involving OJJ’s alleged denial of access to educational and

rehabilitative programming.

       As an initial matter, Plaintiffs’ references to the Louisiana Constitution and the Supreme

Court of Louisiana’s opinion in In re C.B., 708 So.2d 391 (La. 1998), have no bearing on this case.


                                                 25
       Case 3:20-cv-00293-JWD-EWD                 Document 34         05/27/20 Page 26 of 35



Plaintiffs have not pled a claim for violations of state law or the Louisiana Constitution. See

generally Compl. (Doc. 1). Instead, both of their claims sound under 42 U.S.C. § 1983 which, by

its plain language, only provides a cause of action for rights that arise under the U.S. Constitution

or other federal laws. Woodard v. Andrus, 419 F.3d 348, 353 (5th Cir. 2005) (“§ 1983 is only a

remedy for violations of federal statutory and constitutional rights.”). In re C.B. based its holding

on the Due Process Clause of the Louisiana Constitution and expressly declined to address whether

the alleged “constitutional infirmities would also be present at the federal level.”

In re C.B., 708 So.2d at 395-400. Accordingly, Plaintiffs cannot base their action, which sounds

entirely under Section 1983, on any rights established under state law in In re C.B.21

        Even if the claim was legally cognizable – and it is not – Plaintiffs have failed to show that

OJJ’s temporary modifications to its educational and rehabilitative programming constitute a

deprivation of constitutional rights.

        First, there is no firmly established constitutional right to educational and rehabilitative

programming. As Plaintiffs acknowledge, the Supreme Court has declined to address the

appropriate federal standards by which to judge the conditions of a state juvenile detention facility,

both generally and as applied to rehabilitative treatment. See Ingraham v. Wright, 430 U.S. 651,

669 n.37 (1977). In the Fifth Circuit’s only case addressing the issue, the court vacated a district

court’s grant of an injunction in favor of a class of juvenile detainees, explaining that a “right to

treatment for juvenile offenders has not been firmly established.” Morales v. Turman, 562 F.2d



21
  In any event, the Fifth Circuit has noted that “[t]he Louisiana Constitution provides the same due process
protections as that of the United States Constitution.” Cripps v. Louisiana Dep't of Agric. & Forestry, 819
F.3d 221, 232 (5th Cir. 2016). Moreover, In re C.B. dealt with a Louisiana statute that allowed juveniles to
be housed in adult facilities and subjected to the same hard-labor requirements as adults. In re C.B., 708
So.2d at 395-400. Plaintiffs have not been subjected to any such conditions, and as discussed below, they
are receiving sufficient educational and rehabilitative programming on a socially distant basis as
recommended by the Louisiana Department of Education and the CDC.

                                                    26
       Case 3:20-cv-00293-JWD-EWD                   Document 34          05/27/20 Page 27 of 35



993, 997 (5th Cir. 1977). Indeed, the Morales Court was skeptical of such a right, characterizing

it as “doubtful.” Id. at 998. The court ultimately reasoned that “even if some form” of the right

existed, the district court’s injunction was excessively detailed, as a court “is not in a position to

monitor day-by-day changes that affect rehabilitation programs.” Id. at 999.22

        Second, even in cases recognizing a constitutional right to rehabilitative programming, the

challenged practices in those cases fall far below what common sense suggests as appropriate and

woefully below the temporary modifications implemented by OJJ in response to COVID-19. For

instance, in Donnell C. v. Illinois State Board of Education, 829 F. Supp. 1016 (N.D. Ill. 1993),

the juvenile-detainee plaintiffs alleged that, for the entire length of their pretrial detention, (a) only

39% of those in need of special educational services were receiving them; (b) the plaintiffs were

not being taught courses other than reading and math; (c) they did not have textbooks, workbooks,

or other instructional materials; and (d) they were not given learning disability assessments and

instruction. Id. at 1017-18. Based on these allegations, the court held that the plaintiffs’ complaint

stated a claim for violations of substantive due process. Id. at 1018. Similarly, a court has held that

due process violations were present where detainees were placed in “cottages without regard to

their age, prior social history, reason for confinement[,] or individual treatment needs, but solely

on the basis of vacancies and the maintenance of a fixed black-white ratio in each cottage.” Morgan

v. Sproat, 432 F. Supp. 1130, 1141–43 (S.D. Miss. 1977). The court explained that this did “not




22
   Other courts that have addressed the existence and extent of juvenile detainees’ constitutional rights to
rehabilitative programming have held that no such right exists. See, i.e., Santana v. Collazo, 714 F.2d 1172
(1st Cir. 1983). In Santana, the First Circuit expressly held that such a right did not exist. Id. at 1176–77.
“[A]lthough rehabilitative training is no doubt desirable and sound as a matter of policy and, perhaps, of
state law, [juvenile detainees] have no constitutional right to that rehabilitative training.” Id. Even in courts
that have embraced the right of juveniles to receive rehabilitative education and treatment, those courts
specifically declined to draw a bright-line rule and instead offered “minimum acceptable standards of care
and treatment” as guideposts. See Nelson v. Heyne, 491 F.2d 352, 360 (7th Cir. 1974).

                                                       27
       Case 3:20-cv-00293-JWD-EWD                Document 34        05/27/20 Page 28 of 35



allow the matching of students with compatible counseling and supervisory staff” and that it failed

to provide a “reasonable opportunity to be rehabilitated.” Id.

        Here, Plaintiffs have failed to show a substantial likelihood of success on their claim that

OJJ’s temporary modifications to its educational and rehabilitative programming was rendered

constitutionally deficient by its COVID-19 protocols. Aside from their general, hearsay assertions

that social-distancing efforts have “substantially reduced or completely eliminated” OJJ’s

educational and rehabilitative services, which is not accurate,23 Plaintiffs have failed to make any

meaningful, specific allegations about how those services have become constitutionally

insufficient.

        Plaintiffs certainly have not shown the complete breakdown in educational programing as

present in Donnell or the absolute failure to consider individualized needs as present in Morgan

that gave rise to a finding of a constitutional deprivation. See Donnell 829 F. Supp. at 1017-18;

Morgan, 432 F. Supp. at 1141–43.24

        On the contrary, OJJ has made efforts to follow the guidelines it received from the

Louisiana Department of Education (“LDOE”) and has simply implemented the same social-

distance learning procedures that have been used in schools across the state. See Exhibit D, ¶ 13.

These distance learning efforts, based on recommendations from the LDOE, include providing the

students with worksheets and online assignments, along with access to online classroom software.

Id. ¶¶ 11,14. Further, OJJ is continually revising and updating its distance learning plan to address

concerns and developments as the pandemic progresses. Id. ¶ 15; Exhibit D-3. The secure care

facilities have also implemented procedures to ensure the Youths have access to the mental health


23
  See Section H, supra.
24
  Plaintiffs have also failed to show, or even suggest, that the COVID-19 protocols have resulted in Youth
being subject to adult hard-labor requirements or have otherwise made the Youth’s confinement
indistinguishable from that of adult prisoners, as was the case in In re C.B. 708 So.2d at 395-400

                                                   28
       Case 3:20-cv-00293-JWD-EWD                 Document 34        05/27/20 Page 29 of 35



services they require and that they are being provided with the recreation and entertainment

materials that can reasonably be made available under the circumstances. Exhibit A, ¶¶ 63-66;

Exhibit C, ¶¶ 30, 35.

        As long recognized in the Fifth Circuit, courts are not in “a position to monitor day-by-day

changes that affect rehabilitation programs.” Morales v. Turman, 562 F.2d at 996. Intervention on

this issue is “a significant federal intrusion into a state’s affairs,” where “[s]tate governments have

wide discretion.” Id. at 996. This consideration is especially critical during a rapidly evolving,

unprecedent health pandemic.

        For these reasons, Plaintiff’s claims regarding a constitutional deprivation of educational

and rehabilitative services are not substantially likely to succeed on the merits. Because Plaintiffs

cannot establish the first element of injunctive relief, the Court should deny Plaintiffs’ Motion.

II.     There is no substantial threat of irreparable injury to Plaintiffs if the injunction is
        denied.

        “One seeking injunctive relief must demonstrate a real and immediate threat that he will

be subject to the behavior which he seeks to enjoin. It is not sufficient for the plaintiff to speculate

that he will be subject to injurious conduct if the practice is continued ….” Gladden v. Roach, 864

F.2d 1196, 1198 (5th Cir. 1989) (citing City of L.A. v. Lyons, 461 U.S. 95 (1983)) (emphasis

added). An injunction is not appropriate where the movant presents only the “mere fact that

irreparable harm may possibly ensue if restraint is not imposed.” Standard Brands, Inc. v. Zumpe,

264 F. Supp. 254, 267 (E.D. La. 1967) (emphasis added) (citations omitted). Indeed, “[i]njunctions

will not be issued merely to allay the fears and apprehensions or to soothe the anxieties of the

parties.” Id. at 267-68.25 Instead, and particularly concerning injunctions against the government,


25
   See also Simon v. Southwest La. Elec. Membership Corp., 267 So.2d 757, 760 (La. App. 1972) (“[T]he
applicant for injunction must show a reasonable probability that the acts sought to be enjoined will occur.
It is not sufficient for plaintiff to simply state that he fears they will occur.”).

                                                    29
       Case 3:20-cv-00293-JWD-EWD               Document 34        05/27/20 Page 30 of 35



“courts should not intervene [by granting injunctions] unless the need for equitable relief is clear,

not remote or speculative.” Machete Prod., L.L.C. v. Page, 809 F.3d 281, 288 (5th Cir. 2015).

       Another district court within the Fifth Circuit recently addressed the “irreparable injury”

element in the context of a COVID-19 case filed by an incarcerated individual. See Sacal-Micha

v. Longoria, --- F.3d ----, 2020 WL 1518861, at *5-6 (S.D. Tex. March 27, 2020). In that case, the

plaintiff argued the irreparable injury element was met because the risk of death was significant;

he argued there is a “high likelihood” that “many detainees … will contract COVID-19,” and those

with underlying medical conditions (like plaintiff) are even more “prone to the more serious

aspects of the virus.” Id. But the court found plaintiff “offers no evidence to support these

propositions other than conclusions extrapolated from general information.” Id. Further, accepting

the plaintiff’s argument “would logically require the release of all individuals currently detained”

who were vulnerable to COVID-19. Id. As such, the court rightly rejected plaintiff’s logic. Id. In

denying plaintiff’s motion for TRO, the court recognized the “extraordinary and unique public-

health risk to society” presented by COVID-19, and admitted that despite the facility’s best efforts,

the “particularly vulnerable” plaintiff may be exposed to and even contract the virus. Id. Still, “the

fact that [the defendant facility] may be unable to implement the measures that would be required

to fully guarantee [plaintiff’s] safety does not amount to a violation of his constitutional rights and

does not warrant” the injunctive relief plaintiff seeks (including but not limited to release). Id.

       Here, Plaintiffs’ argument is akin to the Sacal plaintiff. Plaintiffs dedicate six pages of their

Brief to present general information about the risks of COVID-19. See Pls.’ TRO Br. (Doc. No. 7-

1) at 3-9. While Plaintiffs’ Brief goes on to allege claims more specific to Defendants’ response,

those claims are based on hearsay and speculation and are largely discredited by Defendants’

sworn testimony. See generally Exhibits A–D. Plaintiffs here invite this Court to follow the same



                                                  30
       Case 3:20-cv-00293-JWD-EWD               Document 34       05/27/20 Page 31 of 35



logic offered in Sacal: if Defendants cannot prevent Plaintiffs from being exposed to COVID-19,

then Plaintiffs’ constitutional rights are violated and an injunction is warranted. The Sacal court

rejected this reasoning. On the same grounds, this Court should do the same.

       As Louisiana courts have held, “speculative injury” is not sufficient to establish irreparable

harm for purposes of injunctive relief; the movant must present “more than an unfounded fear” of

injury. Dixie Brewing Co., Inc. v. U.S. Dep’t of Vet. Affairs, 952 F. Supp.2d 809, 813 (E.D. La.

2013) (citations and brackets omitted). An injunction requires that an irreparable injury “be both

certain and great,” “actual and not theoretical.” Id. (citations, quotations, and brackets omitted).

Here, Plaintiffs have shown no more than—at best—an unfounded fear or speculation of potential

risk of contracting an illness from which the vast majority fully recover. Plaintiffs have failed to

demonstrate a substantial threat of irreparable injury as required for injunctive relief.

III.   The certain and immediate harm to Defendants if the injunction is granted outweighs
       Plaintiffs’ speculation of potential injury if the injunction is denied.

       While Plaintiff fails to establish more than a mere speculation of potential injury if the

injunction is denied, Defendants will suffer irreparable injury as a matter of law if the injunction

is granted. See Valentine, 956 F.3d at 803. (“[A]ny time a State is enjoined by a court from

effectuating statutes enacted by representatives of its people, it suffers a form of irreparable

injury.”) (quoting Maryland v. King, 567 U.S. 1301, (2012) (Roberts, C.J., in chambers)).

       Here, as in Valentine, the State of Louisiana has “assigned the prerogatives” of juvenile

detention policy to Defendants, and the Court’s injunction would “prevent the State from

effectuating the Legislature’s choice and hence imposes irreparable injury.” Id. Like the Valentine

court explained, the Supreme Court “has repeatedly warned that it is difficult to imagine an activity

in which a State has a stronger interest, or one that is more intricately bound up with state laws,

regulations, and procedures, than the administration of its prisons.” Id. (quotations omitted). As

                                                 31
       Case 3:20-cv-00293-JWD-EWD                 Document 34        05/27/20 Page 32 of 35



such, like the Valentine defendants, Defendants will be irreparably harmed if the injunction is

granted. Id.

        As recognized in Valentine, in the midst of the COVID-19 pandemic, the harm to

Defendants is “particularly acute” because an injunction would interfere with OJJ’s “system-wide

approach” to respond to the crisis. Id. Issuing an injunction here will threaten Defendants’ “ability

to continue to adjust its policies” by “lock[ing] in place a set of policies for a crisis that defies fixed

approaches.” Id. If Defendants are not free to respond to COVID-19 “without a permission slip

from the district court, … [t]hat constitutes irreparable harm.” Id.

        Following the Fifth Circuit’s well-reasoned analysis in Valentine, Plaintiffs’ Motion for

injunction should be denied.

IV.     The public interest is served if the Motion is denied.

        While Plaintiffs’ Motion asserts it is “always” in the public interest to prevent the violation

of constitutional rights, there are limits to this sweeping statement. See Pls.’ TRO Br. (Doc. No.

7-1) at 23-24, § III.26 Indeed, “when a state statute vests state officials with broad discretionary

authority concerning [prison operations], the Constitution affords the prisoners no constitutionally

protected interests that might outweigh defendants’ or the public interests in prison

administration.” Patterson v. Daniels, No. 12-1674, 2010 WL 2100546, at *21 (E.D. La. March

22, 2013) (referencing Olim v. Wakinekona, 461 U.S. 238, 249–50 (1983) and Merit v. Lynn, 848

F.Supp. 1266, 1267–68 (W.D. La. 1994)).

        Louisiana courts have held it is “against the public interest to issue an injunction based

solely on plaintiff’s disagreement with the health care being provided” by “corrections officials

who are presently charged with that obligation.” Hawkins v. Hawkins, No. 3:11–cv–1325, 2012


26
 If there were no limits on this position, then the fourth factor would be a moot point, as it would always
weigh in favor of a movant claiming deprivation of constitutional rights.

                                                    32
       Case 3:20-cv-00293-JWD-EWD              Document 34        05/27/20 Page 33 of 35



WL 601426, at *9 (W.D. La. Jan. 2, 2012) (where plaintiff inmate complained of denial of prompt

and appropriate medical care and requested injunctive relief for same). Again, the Supreme Court

“has continuously cautioned federal courts from assuming a greater role in decisions affecting

prison administration.” Id. (collecting cases); see also Zantiz v. Seal, No. 12-1580, 2013 WL

357069, at *4 (E.D. La. Jan. 29, 2013) (“To issue an injunction against this facility would limit

those best equipped to make decisions about the proper procedures to maintain safety, and would

therefore disserve the public interest in maintaining the safety of the prisoners and officers at the

facility.”) (where plaintiff inmate complained of, inter alia, inadequate medical care).

       Therefore, Plaintiffs have failed to establish that the public interest will be served if the

injunction is granted. The Court should deny the Motion for injunctive relief.

                                         CONCLUSION

       As demonstrated here, Plaintiffs’ Motion for Emergency Temporary Restraining Order is

unwarranted and should be denied.

       •   Plaintiffs fail to establish a substantial likelihood of success on the merits for multiple
           reasons: (1) Plaintiffs failed to exhaust administrative remedies, (2) Plaintiffs cannot
           rely on a relaxed “objectively unreasonable” liability standard, (3) Plaintiffs do not—
           and cannot—establish Defendants were objectively or subjectively deliberately
           indifferent, and (4) Plaintiffs improperly assert a claim based on the Louisiana
           Constitution that is neither legally or factually actionable.

       •   Plaintiffs fail to establish they will suffer an irreparable injury if the injunction is not
           granted; their speculative fear of COVID-19 exposure does not amount to a violation
           of their constitutional rights.

       •   Plaintiffs ignore the certain and immediate harm to Defendants if an injunction is
           granted, as this would interrupt OJJ’s ability to continue appropriately responding to
           this evolving health crisis.

       •   Plaintiffs’ request for injunctive relief is inconsistent with the public interest, based on
           OJJ’s duty under Louisiana law to oversee and administer juvenile justice.

For all of these reasons, the Court should deny Plaintiffs’ Motion.

       Dated: May 26, 2020

                                                 33
Case 3:20-cv-00293-JWD-EWD   Document 34       05/27/20 Page 34 of 35



                             Respectfully submitted,

                             Defendants The Louisiana Office of Juvenile Justice,
                             Edward Dustin Bickham, James Woods, Shannon
                             Matthews, Shawn Herbert, and Rodney Ward


                             By: S/Allena McCain
                                 Randal J. Robert (La. Bar No. 21840)
                                 Connell L/ Archey (La. Bar No. 20086)
                                 Allena W. McCain (La. Bar. No. 38830)
                                 Butler Snow LLP
                                 City Plaza
                                 445 North Boulevard, Suite 300 (70802)
                                 P.O. Box 2997
                                 Baton Rouge, LA 70821
                                 randy.robert@butlersnow.com
                                 connell.archey@butlersnow.com
                                 allena.mccain@butlersnow.com
                                 Phone: 225-325-8735
                                 Fax: 225-343-0630

                                    Kyle V. Miller, admitted pro hac vice
                                    Lemuel E. Montgomery III, admitted pro hac
                                    vice
                                    Butler Snow LLP
                                    kyle.miller@butlersnow.com
                                    lem.montgomery@butlersnow.com
                                    1020 Highland Colony Parkway, Suite 1400
                                    Ridgeland, MS 39157
                                    Phone: 601-948-5711
                                    Fax: 601-985-4500

                                    Defendants’ Attorneys




                               34
       Case 3:20-cv-00293-JWD-EWD           Document 34      05/27/20 Page 35 of 35



                               CERTIFICATE OF SERVICE

        I, Allena W. McCain, hereby certify that I have today served the foregoing Response to
Plaintiffs’ Motion for Emergency Temporary Restraining Order via the Court’s electronic filing
system, which provided notice to the following counsel of record:

    ATTORNEYS FOR PLAINTIFFS:

    Mercedes Montagnes                                Brandon Amash
    Nishi Kumar                                       O’MELVENY & MYERS LLP
    The Promise of Justice Initiative                 610 Newport Center Drive
    1024 Elysian Fields Avenue                        17th Floor
    New Orleans, LA 70117                             Newport Beach, CA 92660
    Telephone: (504) 529-5955                         Telephone: (949) 823-6900
    Facsimile: (504) 595-8006                         Email: bamash@omm.com
    Email: mmontagnes@defendla.org
                                                      John Adcock
    Marsha Levick                                     La. Bar No. 30372
    Jessica Feierman                                  Adcock Law LLC
    Karen U. Lindell                                  3110 Canal Street
    JUVENILE LAW CENTER                               New Orleans, LA 70119
    1800 JFK Boulevard, Suite 1900A                   Telephone: (504) 233-3125
    Philadelphia, PA 19103                            Email: jnadcock@gmail.com
    Telephone: (215) 625-0551
    Email: mlevick@jlc.com                            Benjamin Singer
                                                      Jason Yan
    Stuart Sarnoff                                    O’MELVENY & MYERS LLP
    Lisa Pensabene                                    1625 Eye Street, NW
    Laura Aronsson                                    Washington, DC 20006
    Mariam Kamran                                     Telephone: (202) 383-5300
    O’MELVENY & MYERS LLP                             Email: bsinger@omm.com
    Times Square Tower
    7 Times Square                                    David Lash
    New York, NY 10036                                O’MELVENY & MYERS LLP
    Telephone: (212) 326-2000                         400 South Hope Street
    Email: ssarnoff@omm.com                           18th Floor
                                                      Los Angeles, CA 90071
                                                      Telephone: 213-430-6000
                                                      Email: dlash@omm.com


    Dated: May 26, 2020
                                                  S/Allena McCain
                                                  ALLENA W. McCAIN

53128500.v2



                                             35
